COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex Parte Yrooj Shamim

Appellate case number:    01-16-00013-CR

Trial court case number: 1822364-B

Trial court:              County Criminal Court at Law No. 3 of Harris County

        Appellant, Yrooj Shamim, has filed a motion to transfer a copy of the clerk’s record filed
in his appeal, 01-13-00131-CR, to this appeal. Appellant has also filed a motion to supplement
the record in this appeal with the clerk’s record from case number 01-13-00131-CR. We grant
the motions
       Accordingly, we order the Clerk of this Court to transfer the clerk’s record in appeal
number 01-13-00131-CR, styled, Yrooj Shamin v. The State of Texas, to the present appeal,
appellate number 01-16-00013-CR, styled Ex parte Yrooj Shamim.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 10, 2016